DETAILED ACTION
This office action is in response to amendments to application 16/290,669, filed on 01/13/2021.
Claims 1-18 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 01/13/2021, have been entered.
Regarding objections to claims 3 and 9, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-16 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejections of claims 1-16 under 35 U.S.C. 103, the rejections are withdrawn due to Applicant’s amendments in combination with Examiner’s amendments. The claims are accordingly allowable over the prior art of record.
Regarding claims 17 and 18, claim 17 is analogous to claims 1 and 13 and allowable for analogous reasons. Claim 18 is allowable due to its dependence on an allowable base claim.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 1
determining a second adapted deceleration profile adapted to the current conditions as a function of the ground speed, based on at least one second residual or reversed engine thrust, the at least one second residual or reversed engine thrust being computed for each ground speed using the time elapsed since touchdown adapted to the current conditions corresponding to each ground speed, determined in the second table of time adapted to the current conditions;
computing the position of the stopping point from the second adapted deceleration profile; and 
generating a visual alert on a viewer of an alert device and/or auditory alert by the alert device based on the position of the stopping point or generating a display of an indication of the position of stopping point on the viewer of the alert device.

Regarding claim 13
a fourth module configured to determine a second adapted deceleration profile adapted to the current conditions as a function of the ground speed, based on at least one second residual or reversed engine thrust, the at least one second residual or reversed engine thrust being computed for each ground speed from the time elapsed since touchdown adapted to the current conditions corresponding to the ground speed, determined in the second table of time elapsed since touchdown;
a fifth module configured to compute the position of the stopping point from the second adapted deceleration profile; and
an alert device configured for generating a visual alert on a viewer of the alert device and/or auditory alert based on the position of the stopping point or generating a display of an indication of the position of stopping point on the viewer of the alert device.

Regarding claim 17
determining a second adapted deceleration profile adapted to the current conditions as a function of the ground speed, based on at least one second residual or reversed engine thrust, the at least one second residual or reversed engine thrust being computed for each ground speed using the time elapsed since touchdown adapted to the current conditions corresponding to each ground speed, determined in the second table of time adapted to the current conditions;
computing the position of the stopping point from the second adapted deceleration profile,
each average time elapsed from the touchdown of the aircraft on the landing strip as a function of the ground speed in the first table is calculated by 
each time elapsed from a touchdown of the aircraft on the landing strip, adapted to the current conditions, as a function of the ground speed in the second table is calculated by ; and
generating a visual alert on a viewer of an alert device and/or auditory alert by the alert device based on the position of the stopping point or generating a display of an indication of the position of stopping point on the viewer of the alert device.

Authorization for this examiner’s amendment was given in an interview with Clint Mehall on 03/10/2021 and 03/15/2021.

Allowable Subject Matter
	Claims 1-18 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Le Corre et al. (US 20140148980), hereinafter Le Corre. Le Corre discloses a method comprising the steps of dynamic measurement of the current geographical position of the aircraft and its current ground speed, calculation of a first length representative of a flight phase of the aircraft, calculation of a second length representative of a ground phase of the aircraft, and calculation of the position of the stop point based on the first length, the second length and the current geographical position.  The calculation of the first length comprises a phase for dynamically estimating a distance traveled by the aircraft during at least part of a flare phase of the aircraft.
	Le Corre, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a dynamic method to determine a position of a stopping point of an aircraft on a landing strip, implemented by a dynamic determination system. The method comprises determining a first table of average time elapsed from a touchdown of the aircraft on the landing strip as a function of a ground speed, based on an average deceleration profile of the aircraft as a function of the ground speed. The method further comprises determining a first adapted deceleration profile adapted to current conditions, as a function of the ground speed, based on at least one first residual or reversed engine thrust, the at least one first residual or reversed engine thrust being computed for each ground speed, using the average time corresponding to each ground speed, determined in the first table of average time. The method further comprises determining a second table of time elapsed from the 
	Regarding claims 13 and 17
	The claims are analogous to claim 1 and allowable for analogous reasons.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 13: A first, second, third, fourth, and fifth “module”. Because “module” can refer to either a hardware module or a software module, it is not obvious from the claim language which form is intended. Examiner interprets that module can refer to either a software module as outlined in P. [0029] of Applicant’s Specification, or as a hardware module as outlined in P. [00137].
Regarding claim 16: An acquisition module. Because “module” can refer to either a hardware module or a software module, it is not obvious from the claim language which form is intended. Examiner interprets that module can refer to either a software module as outlined in P. [0029] of Applicant’s Specification, or as a hardware module as outlined in P. [00137].

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
	
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662